SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
396
KA 09-02476
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ODIS KNIGHT, DEFENDANT-APPELLANT.


RONALD C. VALENTINE, PUBLIC DEFENDER, LYONS (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (CHRISTOPHER BOKELMAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (John B.
Nesbitt, J.), rendered March 5, 2009. The judgment convicted
defendant, upon his plea of guilty, of burglary in the first degree,
robbery in the first degree and assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by striking Wayne County Court’s oral
directive that defendant never again enter Wayne County or travel
within 50 miles of the victim’s home and as modified the judgment is
affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, burglary in the first degree
(Penal Law § 140.30 [2]) and robbery in the first degree (§ 160.15
[3]). As the People correctly concede, County Court erred in orally
modifying the order of protection issued at the time of sentencing.
We therefore modify the judgment by striking those oral modifications.
The written order of protection remains in effect. We decline to
exercise our interest of justice jurisdiction to adjudicate defendant
a youthful offender (see People v Martinez, 55 AD3d 1334, lv denied 11
NY3d 927; People v Bosse, 23 AD3d 1063, lv denied 6 NY3d 809).
Finally, the sentence is not unduly harsh or severe.




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court